UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA,

                                 Plaintiff,

            v.                                   Crim. Case No.: 15-cr-252 (PKC)

FULL PLAY GROUP, S.A., et al.,

                              Defendants.
________________________________________


    DEFENDANT FULL PLAY GROUP’S REPLY MEMORANDUM IN FURTHER
        SUPPORT OF ITS MOTION TO DISMISS AND FOR SEVERANCE
                                              MCDERMOTT WILL & EMERY LLP
                                              Carlos F. Ortiz
                                              One Vanderbilt Avenue
                                              New York, New York 10017
                                              Tel.: (212) 547-5566

                                              Annabel Rodriguez
                                              200 Clarendon Street, Floor 58
                                              Boston, MA 02116
                                              Tel. (617) 535-4063

                                              NORTON ROSE FULBRIGHT US LLP
                                              Mayling C. Blanco
                                              Katey L. Fardelmann
                                              1301 Avenue of the Americas
                                              New York, New York 10019
                                              Tel.: (212) 318-3000

                                              Attorneys for Defendants Full Play Group S.A.
       Defendant Full Play Group S.A. (“FPG”) respectfully submits this Reply Memorandum in

Further Support of its Motion to Dismiss and for Severance pursuant to Federal Rules of Criminal

Procedure 8(b), 12(b), and 14 (Dkt. No. 1594, “DB”) and in answer to the Government’s

Opposition. (Dkt No. 1604, “GB”).

I.      The Criminal Charges Against FPG are Constitutionally Void for Vagueness Because
Skilling’s “National Standard” Does Not Extend to Foreign Private-Sector Employment
Relationships

       The government fails to address FPG’s void-for-vagueness argument. The government

focuses on defendants Martinez and Lopez’s vagueness challenge to the exclusion of FPG’s

argument. Specifically, the government describes the defendants’ vagueness challenge as follows:

       (1) In Skilling, the Supreme Court failed to define the nature of the fiduciary duty
       that must be breached in an honest services fraud offense; (2) accordingly, in the
       wake of Skilling, some courts have struggled to determine which sources of
       fiduciary duties are sufficient to support an honest services fraud prosecution; and
       (3) because the question is unsettled in certain respects, the honest services fraud
       statute is unconstitutionally vague as applied to the conduct at issue here, involving
       fiduciary duties owed by foreign nationals to their foreign employers.
GB at 11. This strawman formulation is not FPG’s vagueness argument. Rather, FPG argues that:

(1) Skilling “‘establish[ed] a uniform national standard, defin[ing] honest services with clarity’ as

applying to ‘offenders who, in violation of a fiduciary duty, participated in bribery or kickback

schemes[,]’” DB at 1 (quoting Skilling v. United States, 561 U.S. 358, 407-08, 411 (2010)

(emphasis added); (2) “the indictment did not identify fiduciary duties that exist within U.S.

national borders[,]” id.; and (3) “even if the Skilling national standard were extended to foreign

nations, the indictment bases the fiduciary duties on private employer codes of ethics that do not,

as a matter of law, create fiduciary duties whose breach is criminal” in the nations in which the

employment relationships existed, id.




                                                 1
       The government ignores that Skilling expressly established a “uniform national standard,”

not an international one. The Supreme Court spoke clearly and presumably meant what it said.

The Supreme Court supported its clear establishment of a national standard through a survey of

pre-McNally case law—all cases involving domestic fiduciary duties owed by private-sector

employees and public officials. Skilling, 561 U.S. at 399-401, 407-08. The government does

not—and indeed cannot—dispute that all the pre-McNally honest-services fraud cases involving

private-sector employees addressed potential breaches of domestic fiduciary duties. There simply

are no pre-McNally cases extending domestic fiduciary law principles to foreign private-sector

employment relationships.    Neither the clear language the Skilling Court used to limit the

geographic scope of its “uniform national standard” nor the domestic fiduciary duty case law it

analyzed to support its national standard extends the standard’s application to foreign private-

sector employment relationships.

       That courts have struggled to determine what may serve as the source of a fiduciary duty

is beside the point. The point is that the Supreme Court did not—in word or in analysis—extend

domestic fiduciary duty principles to foreign private-sector employment relationships. Indeed, no

court has held that U.S. domestic fiduciary duty principles apply to foreign private-sector

employment relationships. For these reasons, the government’s reliance on United States v. Nouri,

711 F.3d 129 (2d Cir. 2013), United States v. Milovanovic, 678 F.3d 713 (9th Cir. 2012) (en banc),

United States v. Bahel, 662 F.3d 610 (2d Cir. 2011), and United States v. Rybicki, 354 F.3d 124

(2d Cir. 2003) (en banc) is misplaced. These cases all involve fiduciary duties by domestic

employees or agents to domestic employers or principals, and not fiduciary duties owed by foreign

employees to foreign employers. United States v. Napout is not to the contrary. The Napout Court




                                                2
did not find any case law applying the honest-services fraud statute to foreign private-sector

employment relationships. See United States v. Napout, 963 F.3d 163, 183-84 (2d Cir. 2020).

       The government’s reliance on Judge Hall’s concurrence in Napout is similarly misplaced.

The majority did not join Judge Hall’s concurring opinion that defendants, “by virtue of their

relationship with FIFA and CONMEBOL, had a fiduciary duty not to accept bribes or kickbacks,

a duty that was explicitly laid out by the two associations’ respective codes of conduct.” GB at 15

(quoting Napout, 963 F.3d at 191 (Hall, J., concurring)). And the majority did not join for good

reason. Napout and Marin did not raise in the District Court—and thus Judge Hall did not review

or address on appeal—that the law in their jurisdictions of employment (i.e., Paraguay and Brazil)

did not recognize criminally enforceable fiduciary duties not to accept bribes or kickbacks.

       The government further argues that FPG “misunderstands Skilling and ignores binding

authority in this Circuit” insofar as “Skilling did not restrict honest services fraud prosecutions to

cases with facts or participants similar to those at issue before McNally[.]” GB at 18 (quoting

Bahel, 662 F.3d at 632 (“Rybicki, like Skilling, stands for the proposition that fraud actionable

under Section 1346 is limited to the nature of the offenses prosecuted in the pre-McNally cases . .

. — not the identity of the actors involved in those cases.”) (internal quotation and alterations

omitted)). FPG neither misunderstands Skilling nor ignores binding authority in this Circuit. To

the contrary, it is the government that ignores the plain text of Skilling. In doing so, it not only

attempts to expand Skilling’s “national standard” beyond its borders, but it also demands that

domestic fiduciary duty principles supplant those governing foreign employment relationships.

       Moreover, FPG does not argue that Section 1346 is limited to the identity of the actors in

pre-McNally cases. Rather, FPG accurately highlights that Skilling limited the scope of Section




                                                  3
1346 to the core of pre-McNally cases and that none of the pre-McNally cases the Supreme Court

surveyed applied honest-services fraud to foreign private-sector employment relationships.

II.    Even if the Skilling Standard Were Extended to Foreign Private-Sector Employment
Relationships, the Charges Against FPG Would Still be Constitutionally Void for Vagueness,
as the Law in the Relevant Foreign Jurisdictions did not Recognize a Fiduciary Duty
Between Employees and Employers Whose Violation by Receipt of a Bribe is Criminally
Actionable

         The government trivializes as a “specter” the “unbridled enforcement of employment

relationships across the globe” that its unmoored interpretation of Skilling would unleash. GB at

18. It argues that “[t]his prosecution is not primarily focused on policing foreign employment

relationships, any more than the prosecutions brought in Pasquantino v. United States, 544 U.S.

349 (2005), or Trapilo were focused on securing foreign sovereigns’ ability to secure tax

revenue.” GB at 19. 1 But in Pasquantino, the Supreme Court found it necessary to examine

foreign law to decide whether the defendant committed a crime. See Pasquantino, 544 U.S. at

369-70. Here, by contrast, the government insists that FPG’s “repeated references to foreign law

. . . are irrelevant[.]” GB at 18 n.7 (emphasis added).

         Assuming arguendo that Skilling applies to foreign private-sector employment

relationships, then like the wire fraud prosecution in Pasquantino, “a prosecution like this one

requires a court to recognize foreign law to determine whether the defendant violated U.S.

law[.]” Pasquantino, 544 U.S. at 351. Specifically, this Court would have to examine whether

FPG, “in violation of a fiduciary duty, participated in bribery or kickback schemes.” Skilling, 561

U.S. at 407; Rybicki, 354 F.3d at 128 (applying honest-services doctrine to domestic private-sector



1
  In Pasquantino, the Supreme Court resolved “a conflict in the Courts of Appeals over whether a scheme to defraud
a foreign government of tax revenue violates the wire fraud statute.” 544 U.S. at 354 (“[c]omparing United States v.
Boots, 80 F.3d 580, 587 (1st Cir. 1996) (holding that a scheme to defraud foreign nation of tax revenue does not violate
wire fraud statute), with United States v. Trapilo, 130 F.3d 547, 552-53 (2d Cir. 1997) (holding that a scheme to
defraud a foreign nation of tax revenue violates wire fraud statute)”).
                                                           4
scheme “in which the defendant breached or induced the breach of a duty owed by an employee

or agent to his employer or principal that was enforceable by an action at tort”) (quoting United

States v. Rybicki, 287 F.3d 257, 264 (2d Cir. 2002)). Under New York choice-of-law principles

governing tort actions, “[t]he law of the jurisdiction having the greatest interest in the litigation

will be applied” and “[u]nder this formulation, significant contacts are, almost exclusively, the

parties’ domiciles and the locus of the tort.” GlobalNet Financial.Com, Inc. v. Frank Crystal &

Co., Inc., 449 F.3d 377, 384 (2d Cir. 2006) (quoting Schultz v. Boy Scouts of Am., Inc., 65 N.Y.2d

189, 197, 491 N.Y.S.2d 90, 480 N.E.2d 679 (1985)). 2

         The question this Court would have to address, therefore, is whether the law in FPG’s state

of incorporation (Uruguay), FPG’s principal place of business (Argentina), or the domicile of its

principal counterparty (Paraguay) recognizes a fiduciary duty between employees and employers

whose violation by receipt of a bribe is criminally actionable. If that were not the case, then FPG

would not have constitutionally fair notice that a commercial bribe could result in a criminal

prosecution and would be subject to arbitrary enforcement. See generally Johnson v. United

States, 576 U.S. 591, 595 (2015).               As the uncontroverted declarations of Dr. Gonzalo D.

Fernández, Dr. Rodolfo Carlos Barra, and Dr. Jorge Enrique Bogarín González make clear, the

law of the relevant jurisdictions does not do so.

         The government next argues that FPG’s “argument ignores that the [Third Superseding

Indictment (“TSI”)] charges domestic, not extraterritorial, violations of the wire fraud statute.”



2
  See also BlackRock, Inc. v. Schroders PLC, No. 07 Civ. 3183(PKL), 2007 WL 1573933, at *1 (S.D.N.Y. May 30,
2007) (“Where, as is the case here, the laws in question regulate conduct, courts in New York will usually apply the
law of the place of the tort. As previously discussed, the actions giving rise to BlackRock’s complaint occurred largely
in Germany.”) (internal citation omitted); Tyco Int’l Ltd. v. Walsh, 751 F. Supp. 2d 606, 619 (S.D.N.Y. 2010), rev’d
on other grounds, 455 F. App’x 55 (2d Cir. 2012) (“Bermuda's substantive law applies to Tyco’s breach of fiduciary
duty claim against Walsh. Tyco is a Bermuda corporation, and there is no reason in this case not to follow New York's
internal affairs doctrine, which typically applies the law of the state of incorporation to claims involving a director’s
duties to the corporation.”).
                                                           5
GB at 18 n.7. The government stresses “what is proscribed is the use of the telecommunications

systems of the United States in furtherance of a scheme to defraud.” GB at 19 (internal quotation

and citation omitted). But the question whether the alleged scheme to defraud is constitutionally

vague is distinct from the question whether “the telecommunications systems of the United States

[were used] in furtherance of a [properly pled] scheme to defraud.” That is, if the codes of ethics

in the jurisdictions governing the foreign private-sector employment relationships did not create a

fiduciary duty whose violation by receipt a bribe is criminally actionable, then the indictment fails

to plead a scheme to defraud that passes constitutional muster, regardless of whether U.S.

telecommunication systems were used. See United States v. Pierce, 224 F.3d 158, 166 (2d Cir.

2000) (“If no Canadian duty or tax actually existed, the [defendants] were no more guilty of wire

fraud than they would have been had they used the wires in furtherance of a scheme surreptitiously

to transport liquor down the Hudson River from Yonkers into New York City, by flat-bottomed

boat in the dead of night, in the sincere but mistaken belief that New York City imposes a duty on

such cross-border shipments.”).

       Finally, the rule of lenity counsels against adopting the government’s globally sweeping

and unprecedented interpretation of Skilling. As the Supreme Court has made clear, when

confronted with “two rational readings of a criminal statute, one harsher than the other, we are to

choose the harsher only when Congress has spoken in clear and definite language.” McNally v.

United States, 483 U.S. 350, 359–60 (1987); see Napout, 963 F.3d at 183 (“As we have noted, the

statute [i.e., 18 U.S.C. § 1346] provides no textual guidance about the duties whose violation will

amount to a deprivation of honest services . . . .”) (internal quotations and citation omitted). The

Supreme Court has advised that “[t]his interpretive guide is particularly appropriate here . . . [where

w]ire fraud is a predicate offense under the Racketeer Influenced and Corrupt Organizations Act


                                                  6
(RICO), 18 U.S.C. § 1961(1) (2000 ed., Supp. II), and the money laundering statute, §

1956(c)(7)(A) (2000 ed.).” Pasquantino, 544 U.S. at 383 (Ginsburg, J., dissenting).

III.  The Government Ignores its Own Allegations and the Corporate Form in its Response
to FPG’s Motion to Dismiss for Failure to State a Claim

       FPG argued in its Motion that because almost all of the highest ranking officials of

CONMEBOL and CONCACAF were alleged to have participated in the charged bribery schemes,

those entities could not have been defrauded as a matter of law. See DB at 11-18. The

government’s response ignores the corporate form and their own allegations raised in the TSI.

       The government first argues that the question of whether CONMEBOL or CONCACAF

was “defrauded is a question of fact to be determined by [a] jury.” See GB at 33. However, the

Court need only look to the four corners of the TSI to decide the issue. The TSI describes a 20-

plus year conspiracy in which over thirty of the highest ranking officials of CONMEBOL and

CONCACAF received bribes during the relevant period, including: (i) three former Presidents,

one former Vice President, one former Second-Vice President, two former General Secretaries,

and one former Treasurer of CONMEBOL; (ii) the former presidents from all ten of

CONMEBOL’s national member associations; and (iii) various high-ranking officials from

CONCACAF, including three of its former Presidents. See DB at 12-13. Thus, as a legal matter,

CONMEBOL and CONCACAF could not have been defrauded. As organizations, they can only

act through their officers or other duly authorized agents. See In re Payroll Express Corp., 186

F.3d 196, 207 (2d Cir. 1999) (“A corporation, possessing an identity only in a legal sense,

necessarily speaks through its agents.”); Kirschner v. KPMG LLP, 2010 NY Slip Op 7415, ¶¶ 8-

9, 15 N.Y.3d 446, 465, 912 N.Y.S.2d 512, 517-18, 938 N.E.2d 941, 950-51 (“Corporations are not

natural persons. Of necessity, they must act solely through the instrumentality of their officers or

other duly authorized agents.”) (internal quotations and citation omitted). Because almost all of

                                                 7
the highest ranking members of these organizations have been accused of engaging in the bribery

schemes alleged in the TSI, CONMEBOL and CONCACAF as corporate entities were aware of

the alleged bribery and could not have been defrauded. See DB at 11-14. The cases cited by the

government in its Opposition only reinforce this concept. 3

         Next, the government argues that the simple concept that an employee or agent cannot be

held liable for commercial bribery if their employer or principal was aware of the payment (See

DB at 14-18) does not apply here because the alleged bribery was carried out by the CONMEBOL

and CONCACAF officials in secret. See GB at 35. This argument fails for the same reason

discussed above. With nearly every high-ranking official from CONMEBOL and CONCACAF

accused of engaging in the charged bribery schemes, the alleged “victim” organizations were well

aware of the purportedly secret conduct. See United States v. Ramiro Andres Luque-Flores, No.

1:17-cr-00537 (CBA), ECF No. 80, at 14-15 (E.D.N.Y. May 14, 2021) (finding that a widespread

bribery and money laundering scheme involving numerous high-level officials at a company who

were convicted, arrested, or investigated for their involvement in the scheme is not a case of an

“innocent company’s employees stealing from the till”).

         Finally, citing to Napout, the government argues that a jury has already found that

CONMEBOL and CONCACAF were defrauded, and that this Court has already deemed these




3
  For example, in Benedict v. Amaducci, 1995 U.S. Dist. LEXIS 17684, at *22-25 (S.D.N.Y. Nov. 25, 1995), the court
dismissed plaintiffs’ commercial bribery action because, as here, the complaint failed to show that the illicit payments
were made without the knowledge or consent of the recipients’ employer or principal. Similarly, in Jaclyn, Inc. v.
Edison Bros. Stores, Inc., 406 A.2d 474, 485-86 (N.J. Super. Ct. 1979), the court found that the defendant-company
could not assert the defense of commercial bribery in action brought by plaintiffs to recover funds because the
defendant possessed more than “alerting circumstantial information” that its employees were accepting bribes (“no
fraud perpetrated upon a principal when he is made aware of the commissions or gifts paid to his agent by another . .
. .”). The Bridge v. Phoenix case cited by the government has nothing to do with commercial bribery; this is a RICO
case based on the predicate act of mail fraud. See Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 641-42 (2008).
                                                           8
entities to be victims of the charged schemes. See GB at 34. This argument also lacks merit and

indeed, the findings of a prior jury are wholly irrelevant to this matter.

IV.    The Indictment is an Improper Domestic Application of the Statute

       Initially, we note the government acknowledged that Section 1346 is limited only to

domestic applications and they do not seek to argue it applies extraterritorially. GB at 20. As such,

the government must demonstrate that the conduct relevant to the statute’s focus occurred in the

United States. RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2101 (2016). While the

government contends that Napout binds this Court, FPG maintains that there are sufficient factual

differences for an alternative conclusion when applied to here. First, the Napout decision relies

heavily on Bascuñán v. Elsaca, 927 F.3d 108 (2d Cir. 2019), a civil RICO case stemming from the

misappropriation of funds, rather than violations of the right to honest services under Section 1346,

which makes the current analysis fundamentally different. The “focus” of Section 1346 is on the

“scheme to defraud” by depriving another of the intangible right to honest services, rather than

exclusively on the use of wires. Id. at 121. Here, the alleged “scheme to defraud” involves bribes

and kickbacks by a foreign company to foreign soccer officials in order to obtain rights to

tournaments in foreign countries. There are very few domestic ties relating to this alleged scheme

as it relates to FPG to support the domestic application of the statute.

       Second, to the extent there are allegations of some domestic wires in relation to FPG’s

involvement, such activity was merely incidental to the alleged scheme and insufficient to establish

domestic application of the statute. Bascuñán held that “the use of the . . . wires must be essential,

rather than merely incidental, to the scheme to defraud.” 927 F.3d at 122 (emphasis added). In

other words, the use of the mail and wires is only sufficient domestic conduct when “the use of the

mail or wires [is] a core component of the scheme to defraud.” Id. at 122 (emphasis added). As


                                                  9
highlighted above, the core component of the charge as alleged in the TSI is a scheme by foreigners

against foreigners, which occurred almost exclusively off shore. See TSI at ¶¶ 133, 154 (see, e.g.,

Count Twelve and Thirty). All the wires allegedly involving FPG flowed from foreign financial

institution to foreign financial institution. The fact that there may have been a few occurrences of

funds flowing through intermediary U.S. financial institutions cannot overcome the presumption

against extraterritoriality, particularly in light of the foreign nature of the alleged scheme. For the

above reasons, this case fails to sufficiently charge a domestic application of the honest-services

wire fraud statute.

V.     FPG’s Request for Severance is Warranted

       FPG should stand trial independent of Lopez and Martinez because of their stated intention

to put on a “blame Full Play defense.” The government dismisses the argument claiming that the

quoted statements are taken out of context. GB at 41-44. Despite their purported context the

statement is plain that co-defendants intend to deploy a “‘Blame Full Play Defense,’ [described

as] the notion that Torneos and Full Play . . . conspired together in a very close way, in ways that

were not . . . perceivable or perceived by Mr. Lopez and Mr. Martinez.” March 3, 2021 Hearing

Tr. at 31. This was not a passing reference or careless oratory, as counsel reiterated its point later

in his argument. Id. at 32. Indeed, the discovery co-defendants’ sought was to bolster its “Blame

Full Play Group” defense strategy. To ignore counsel’s explicit statements would result in

substantial prejudice to FPG’s right to a fair trial, thus FPG’s motion for severance should be

granted.

VI.    Conclusion

       For all these reasons, this Court should dismiss the indictment for failure to state an offense.

Failing that, FPG respectfully requests that it be severed from co-defendants for trial purposes.


                                                  10
    Dated: New York, New York
      September 3, 2021

    By: /s/ Carlos F. Ortiz
                                     NORTON ROSE FULBRIGHT US LLP
MCDERMOTT, WILL & EMERY              Mayling C. Blanco
Carlos F. Ortiz                      Katey L. Fardelmann
One Vanderbilt Avenue                1301 Avenue of the Americas
New York, New York 10017             New York, NY 10103
Tel. (212) 547-5566                  Tel. (212) 318-3000
Fax (212) 547-5444                   Fax (212) 318-3400
cortiz@mwe.com                       mayling.blanco@nortonrosefulbright.com
                                     katey.fardelmann@nortonrosefulbright.com
Annabel Rodriguez
200 Clarendon Street, Floor 58
Boston, MA 02116
Tel. (617) 535-4063
anrodriguez@mwe.com

Attorneys for Defendants Full Play
Group S.A.




                                     11
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 3, 2021, I electronically filed the foregoing with

the Clerk of Court for the United States District for the Eastern District of New York by using the

CM/ECF system, which will electronically notify all participants in this case.



                                                                    /s/ Carlos F. Ortiz
                                                                    Carlos F. Ortiz




                                                12
